Citation Nr: 0328497	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-08 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a rash of both 
legs.  

2.  Entitlement to service connection for painful teeth.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In that rating decision, the RO denied service 
connection for a prostate and colon disorder, a rash of both 
legs, a sinus disorder, painful teeth, and scars on the face.  

The veteran duly appealed the RO's decision.  In July 2002, 
he testified before a Decision Review Officer at the RO.  At 
this hearing, the veteran withdrew his appeals on the issues 
of service connection for a prostate and colon disorder, and 
scars on the face.  Accordingly, the Board finds that such 
issues are no longer within its jurisdiction.  See Hamilton 
v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 
1574 (Fed. Cir. 1994) (holding that the Board is without the 
authority to proceed on an issue if the veteran indicates 
that consideration of that issue should cease); see also 38 
C.F.R. § 20.204 (2003).  

Thereafter, in a September 2002 rating decision, the RO 
granted service connection for sinusitis and assigned an 
initial 50 percent rating, effective July 20, 2001, the date 
of receipt of the veteran's original claim.  The award of 
service connection for sinusitis constitutes a full award of 
the benefit sought on appeal with respect to the issue of 
service connection for a sinus disorder.  See Grantham v. 
Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the 
veteran nor his attorney has submitted a jurisdiction-
conferring notice of disagreement as to the down-stream 
elements of effective date or compensation level.  Thus, 
those issues are not currently in appellate status.  Id.

In April 2003, the veteran testified before the undersigned 
Veterans Law Judge at the RO.  A transcript of the hearing is 
of record, as well as the veteran's response.  


REMAND

As set forth above, the veteran is seeking service connection 
for a skin rash of the legs and painful teeth.  Specifically, 
he claims that he sustained trauma to the face in service 
when he was hit by a falling bomb crate.  He states that he 
was hospitalized for approximately six days following this 
episode.  The veteran claims that he now experiences 
throbbing pain in all the teeth of his lower jaw as a result 
of that injury.  He also claims that he may have been exposed 
to Agent Orange in this incident, which may have resulted in 
a skin rash of his legs.  

The veteran's available service medical records are negative 
for notations of trauma to the teeth or a skin rash of the 
legs.  In support of his claims, however, the veteran has 
submitted copies of letters he wrote to his family in July 
1967.  In these letters, the veteran reports that he was in 
the hospital because he had sustained injuries to his face 
when he was struck by some falling lumber while unloading 
bombs.  The veteran also reported that he had undergone 
surgery to "get his nose set."  Records of this period of 
hospitalization have not been associated with the claims 
folder.  This has not escaped the attention of the veteran.

Under the Veterans Claims Assistance Act of 2000 (VCAA), the 
assistance provided by the Secretary shall include obtaining 
the claimant's service medical records and other relevant 
records pertaining to the claimant's active service that are 
held or maintained by a governmental entity.  38 U.S.C.A. § 
5103A(c)(1) (West 2002).  Efforts to obtain these records 
must continue until the records are obtained, unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  38 
U.S.C.A. § 5103A(b)(3) (West 2002).  The veteran has 
indicated that he was hospitalized in July 1967 at the 91st 
Evacuation Hospital in Tuey Hoi, Vietnam.  The veteran also 
claims that he was hospitalized in 1966 at Fort Polk 
Hospital.  In light of the nature of the veteran's claims, 
the RO must attempt to assemble records of this treatment.  
This may include contacting the National Personnel Records 
Center (NPRC), or other appropriate repository of records.

It is also noted that the VCAA provides that in the case of a 
claim for disability compensation, the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d)(1) (West 2002).  After reviewing the 
evidence of record and the contentions of the veteran, the 
Board concludes that VA medical examinations should be 
performed.

Finally, the Board notes that in a recent decision, the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
See Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  The Federal Circuit found that the 30-day period 
provided in section 3.159(b)(1) to respond to a VCCA notice 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Thus, appropriate action is necessary 
to ensure that the veteran is not prejudiced by any defective 
notice.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification action 
required by the VCAA is completed.  

2.  The RO should also contact the 
veteran and afford him the opportunity to 
identify the names, addresses, and 
approximate dates of treatment by all 
health care providers who may possess 
additional records of treatment pertinent 
to his claims of service connection for a 
skin rash of the legs and painful teeth.  
After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of the 
veteran's complete treatment records from 
all sources identified that have not been 
previously secured.

3.  The RO should contact the NPRC or 
other appropriate repository of records 
and request copies of records 
corresponding to the veteran's period of 
hospitalization in 1966 at Fort Polk 
Hospital, and in July 1967 at the 91st 
Evacuation Hospital in Tuey Hoi, Vietnam.  
All attempts to obtain these records 
should be documented in the claims 
folder.  

4.  After the above records, if any, are 
secured, the RO should schedule the 
veteran for a VA dental examination to 
determine the nature and etiology of any 
current dental condition.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  After reviewing the 
pertinent historical data in the claims 
folder and conducting a thorough dental 
examination, the examiner should provide 
an opinion as to whether it is as least 
as likely as not that the veteran 
currently exhibits any dental disorder 
which is the result of trauma sustained 
during the veteran's active service.  The 
examiner should provide the complete 
rationale for all opinions given.

5.  The RO should also schedule the 
veteran for a VA dermatology examination 
to determine the nature and etiology of 
any current skin rash of the legs.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  After reviewing 
the pertinent historical data in the 
claims folder and conducting a thorough 
examination, the examiner should provide 
an opinion as to whether it is as least 
as likely as not that the veteran 
currently exhibits any skin rash of the 
legs which is causally related to his 
period of active service or any incident 
therein.  The examiner should provide the 
complete rationale for all opinions 
given.

6.  The RO should carefully review the 
examination reports to ensure that they 
comply with this remand, including all 
requested findings and opinions.  If not, 
the reports should be returned to the 
appropriate VA examiner for corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Then, the RO should review the veteran's claims.  If the 
benefits sought on appeal remain denied, the veteran and his 
representative should be provided with a supplemental 
statement of the case, to include a summary of the evidence 
and applicable law considered pertinent to the issues now on 
appeal.  An appropriate period of time should be allowed for 
response.  Then, the case should be returned to the Board.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



